association may nonjudicially foreclose on that lien. The district court's
                     decisions thus were based on an erroneous interpretation of the controlling
                     law and did not reach the other issues colorably asserted. Accordingly, we
                                   ORDER the judgment of the district court REVERSED AND
                     REMAND this matter to the district court for proceedings consistent with
                     this order.



                                                                   Pit                  J.
                                                         Pickeri



                                                             L-0
                                                                                    ,   J.
                                                         Saitta


                     PARRAGUIRRE, J., concurring:
                                   For the reasons stated in the SFR Investments Pool 1, LLC v.
                     U.S. Bank, NA.,     130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                     that respondent lost its lien priority by virtue of the homeowners
                     association's nonjudicial foreclosure sale. I recognize, however, that SFR
                     Investments is now the4 controlling law and, thusly, concur in the
                     disposition of this appeal.

                                                         —   rek..flOtt.-06 -1--
                                                         Parraguirre


                     cc:   Hon. Jessie Elizabeth Walsh, District Judge
                           Howard Kim & Associates
                           Ballard Spahr, LLP
                           Eighth District Court Clerk



SUPREME COURT
        OF
     NEVADA                                                  2
(0) 1947A    afao,